DETAILED ACTION
This Office action is in response to amendments filed 4/26/2021. It should be noted that claim 34 has been amended, and claim 35 has been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashinter 2,948,223.
Mashinter discloses, regarding claim 34, a diaphragm assembly comprising: an insert (combination of elements 86 and 91) having a head (see portion of 86 comprising elements 88), a body 87 and a threaded portion 93, wherein the head (88) is located at a first end of the body 87 and the threaded portion 93 is located at a second end of the body 87 (clearly shown in Fig. 2); wherein the body 87 is cylindrical and an outermost cylindrical surface of the body 87 extends radially outward at least as far as an outermost cylindrical surface of the head (88), and wherein the head (88) of the insert (86, 91) defines at least a first outer groove and a second outer groove (see two grooves between elements 88 and element 87 in Figs. 2 and 6); and an injection-molded polymer diaphragm 24 (see col. 5, lines 12-18) configured to at least partially surround the head (88) of the insert (86, 91) and extend into the first outer groove and the second outer groove (clearly shown in Figs. 2 and 6); Re claim 36, wherein the head .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mashinter 2,948,223.
Mashinter discloses the claimed invention except for the explicit disclosure of the polymer comprising natural PVDF. Nevertheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use this material for the diaphragm since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA I960)) (see MPEP 2144.07 - Art Recognized Suitability for an Intended Purpose).

Response to Arguments
Applicant’s arguments with respect to claims 34, 36, and 37 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746